                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

SAM JONES,

      Petitioner,
v.                                                 Case No. 8:16-cv-3235-T-02AEP


SECRETARY, FLORIDA
DEPARTMENT OF CORRECTIONS,

     Respondent.
__________________________________/


                                      ORDER

      On November 14, 2016, Petitioner Sam Jones constructively filed his

Petition under 28 U.S.C. § 2254 for writ of habeas corpus by a person in state

custody. Dkt. 1. He seeks relief from a 1994 Florida state court conviction. Id. at 1.

Respondents have filed a response in opposition. Dkt. 9. Petitioner filed a reply.

Dkt. 21. The Court finds that no hearing is necessary and denies the petition.

                                    Background

      On December 8, 1994 a jury found Jones guilty of first-degree murder,

attempted robbery, and conspiracy to commit robbery. Dkt. 12-1. He was

sentenced to life in prison with a mandatory twenty-five year term and three

concurrent terms of 14 years and 9 months imprisonment. Id. He then appealed,


                                          1
and his conviction and sentence were affirmed by the state appellate court. Dkt. 12-

2; see also Jones v. State, 686 So. 2d 590 (Fla. 2d DCA 1996). On January 16,

1997, the appellate court issued its mandate. Dkt. 12-3.

      On December 8, 1998, Jones filed a Motion for Postconviction Relief. Dkt.

12-4. In October 2000, the state postconviction court summarily denied this

motion. Dkt. 12-5. Jones appealed this denial. Id. On July 3, 2002, the state

appellate court issued a per curiam decision affirming the denial of postconviction

relief without opinion. Dkt. 12-6. The court issued its mandate on August 27, 2002.

Dkt. 12-7.

      In August 2003, Jones filed two petitions for writ of habeas corpus in state

court, which were denied. Dkt. 12-8. Several years later in April 2008, Jones filed

a second motion for postconviction relief alleging the discovery of new evidence.

Dkt. 12-9. The state postconviction court denied this motion on February 28, 2014.

Dkt. 12-10. On May 18, 2016, the Second District issued a per curiam decision

affirming the denial without opinion. Dkt. 12-11. The court issued its mandate on

June 14, 2016. Dkt. 12-12.

      On November 14, 2016, Jones filed this Petition for Writ of Habeas Corpus

by placing it into the hands of correctional facility authorities to be mailed. Dkt. 1;

see Houston v. Lack, 487 U.S. 266, 275–76 (1988).



                                           2
                                Standards of Review

      This petition is governed by the Antiterrorism and Effective Death Penalty

Act of 1996 (“AEDPA”). Wilcox v. Florida Dep’t of Corr., 158 F.3d 1209, 1210

(11th Cir. 1998). AEDPA “establishes a highly deferential standard for reviewing

state court judgments.” Parker v. Sec’y for Dep’t of Corr., 331 F.3d 764, 768 (11th

Cir. 2003). This type of review does not allow relief of a state court conviction on

a claim

      that was adjudicated on the merits in the State court proceedings’ unless
      the state court’s decision was ‘(1) . . . contrary to, or involved an
      unreasonable application of, clearly established Federal law as
      determined by the Supreme Court of the United States; or (2) . . . based
      on an unreasonable determination of the facts in light of the evidence
      presented in the State court proceeding.’

Nejad v. Attorney Gen., State of Ga., 830 F.3d 1280, 1288 (11th Cir. 2016)

(quoting 28 U.S.C. § 2254(d)).

      “Clearly established Federal law” means holdings of the U.S. Supreme

Court “as of the time of the relevant state-court decision.” Id. at 1288–89.

“Contrary to” requires a state court conclusion “opposite to that reached by [the

Supreme] Court on a question of law or if the state court decides a case differently

than [the Supreme Court] has on a set of materially indistinguishable facts.” Id. at

1289 (citations omitted) (alterations in original). The “unreasonable application”

clause applies only “if the state court identifies the correct governing legal


                                           3
principle from [the Supreme] Court’s decisions but unreasonably applies that

principle to the facts of the prisoner’s case.” Id. (citation omitted) (alterations in

original).

      However, a state court’s factual determination “is not unreasonable merely

because the federal habeas court would have reached a different conclusion in the

first instance.” Id. (citation omitted). AEDPA “requires federal habeas courts to

presume the correctness of state courts factual findings unless applicants rebut this

presumption with ‘clear and convincing evidence.’” Id. (citation omitted). This is a

“demanding but not insatiable standard, requiring proof that a claim is highly

probable.” Id. (citation and internal quotation marks omitted).

      Counsel is ineffective under the Sixth Amendment if “(1) counsel's

performance was deficient; and (2) the deficient performance prejudiced the

defense such that petitioner was deprived of a fair trial.” Dill v. Allen, 488 F.3d

1344, 1354 (11th Cir. 2007) (citing Strickland v. Washington, 466 U.S. 668, 687

(1984)). But in the habeas context, “[t]he question is not whether a federal court

believes the state court’s determination under the Strickland standard was incorrect

but whether that determination was unreasonable—a substantially higher

threshold.” Knowles v. Mirzayance, 556 U.S. 111, 123 (2009) (citation and internal

quotation marks omitted). “If there is ‘any reasonable argument that counsel

satisfied Strickland’s deferential standard,’ then a federal court may not disturb a

                                            4
state-court decision denying the claim.” Hittson v. GDCP Warden, 759 F.3d 1210,

1248 (11th Cir. 2014) (citation omitted).

                                       Discussion

   A. Timeliness

      Federal habeas petitions are subject to a one-year statute of limitation. 28

U.S.C. § 2244(d)(1) (2018). It begins running—as relevant here—on the latest of

either: “the date on which the judgment became final by the conclusion of direct

review or the expiration of the time for seeking such review” or “the date on which

the factual predicate of the claim or claims presented could have been discovered

through the exercise of due diligence.” Id. The clock stops running for the “time

during which a properly filed application for State post-conviction . . . judgment or

claim is pending.” Id. § 2244(d)(2).

      Here, Jones’s conviction was affirmed by the state appellate court on

December 20, 1996, and the mandate was issued on January 16, 1997. Dkt. 12-2 &

12-3. It became final for the purposes of ADEPA when the ninety-day period for

petitioning the United States Supreme Court for review expired: on April 17, 1997.

See Nix v. Sec'y for Dep't of Corr., 393 F.3d 1235, 1236–37 (11th Cir. 2004).

Accordingly, Mr. Jones had a year from April 18, 1997 to file a petition under 28

U.S.C. § 2254.


                                            5
      Jones did not file any postconviction motions between April 18, 1997 and

April 18, 1998. Any motions after this time did nothing to toll the one-year

timeframe to file a habeas petition. Therefore, his time to file a habeas petition

expired on April 18, 1998—eighteen years before he filed this Petition. Dkt. 1. As

such, Jones’s Petition is untimely for Grounds I and II.

      However, Ground III of the Petition is based on a claim of newly discovered

evidence. See Zack v. Tucker, 704 F.3d 917, 926 (11th Cir. 2013) (holding that the

one-year statute of limitations applies claim-by claim rather than for the petition in

its entirety). The one-year limitation period begins to run on the latest of either:

“the date on which the judgment became final by the conclusion of direct review or

the expiration of the time for seeking such review” or “the date on which the

factual predicate of the claim or claims presented could have been discovered

through the exercise of due diligence.” 28 U.S.C. § 2244(d)(1) (2018). Here, it is

unclear when Jones could have discovered the evidence forming the basis of

Ground III. However, Jones’s claim of newly discovered evidence, originally

brought in state court in April of 2008, were pending until the state appellate

court’s mandate was issued on June 14, 2016. Dkt. 12-12. During this time from,

2008 to 2016, the one-year clock for ADEPA purposes was paused. This Petition

was filed on November 14, 2016—exactly five months after the clock began to run

again. Dkt. 1. Thus, Ground III is timely if the first time Jones could have

                                           6
discovered the factual basis for the claims was less than seven months before April

2008. This is unclear from the record in front of the Court. In any event, Ground III

fails on the merits.

   B. Merits

      Ground III of the Petition raises two issues: the postconviction court made

an unreasonable interpretation of the law for a Brady v. Maryland, 373 U.S. 83

(1963) violation and an unreasonable determination of the facts surrounding newly

discovered evidence. Dkt. 1 at 11–18. Neither of these issues are appropriate for

federal habeas relief.

      As a preliminary matter, Respondent argues that the claims made in Ground

III are unexhausted and therefore cannot be reviewed in a federal habeas petition.

Dkt. 9 at 8–9. A petitioner must exhaust all available state court remedies before

challenging the state conviction in federal court. See O'Sullivan v. Boerckel, 526

U.S. 838, 845 (1999) (“[S]tate prisoners must give the state courts one full

opportunity to resolve any constitutional issues by invoking one complete round of

the State's established appellate review process.”). Jones raised both issues

presented in Ground III in a state court postconviction motion and then

unsuccessfully appealed them to a state intermediate appellate court. Dkt. 12-9 at

1. So, the state claims have been exhausted and are ripe for federal habeas review.


                                          7
      However, the claim in Ground III that the state postconviction court

improperly ruled that newly discovered evidence did not entitle Jones to relief is

inappropriate for federal habeas review. Arguments about the existence or weight

of newly discovered evidence potentially relevant to the guilt of a state prisoner—

as opposed to the constitutionality of incarceration—do not provide grounds for

federal habeas relief. Swindle v. Davis, 846 F.2d 706, 707 (11th Cir. 1988).

Therefore, the only potential claim properly presented in Ground III is that the

postconviction court made an unreasonable determination of the law for a Brady

violation.

      Following an evidentiary hearing, the state postconviction court denied this

claim, stating in pertinent part:

      In claim two, Defendant makes the same arguments regarding Mr.
      Harris's and Mr. Floyd's statements, but frames them as a Brady
      violation. He asserts he meets the requirements of a Brady violation
      because 1) the State possessed evidence favorable to Defendant; 2)
      Defendant did not possess the evidence and could not obtain it for
      himself with reasonable diligence; 3) the State suppressed favorable
      evidence; 4) had the evidence been disclosed, a reasonable probability
      exists that the outcome would have been different. He alleges the
      statements would have cast doubt on the State's assumption that a
      robbery was planned, and this cast doubt on the State's felony murder
      charge.

      Assistant State Attorney Ada Carmona testified at the evidentiary
      hearing that she did not speak to Mr. Floyd in a holding cell and that he
      never told her he was changing his statements. (See Transcript, Jan. 16,
      2014, p. 185, 211). Ms. Carmona testified that Mr. Harris entered his
      guilty pleas on the morning of December 12, 1994, and later was
                                          8
      transported to the Office of the State Attorney to give statements. (See
      Transcript, Jan. 16, 2014, pp. 188-189). As noted above, Ms. Carmona
      testified that Mr. Harris's statements did not exonerate Defendant and
      explained that the difference between Mr. Harris's statements was that
      he "expounded as to when it was that they talked about going to rob
      Reginald." (See Transcript, Jan. 16, 2014, p. 192). She testified that Mr.
      Harris did not recant his statements to law enforcements officers. (See
      Transcript, Jan. 16, 2014, p. 193). Ms. Carmona testified that if Mr.
      Harris has asserted there was no plan to rob the victim, she would have
      considered such information to be Brady material and she would have
      disclosed it (See Transcript, Jan. 16, 2014, p. 197).

      Assistant State Attorney Douglas Covington also testified at the
      evidentiary hearing. Mr. Covington testified that he did not have an
      independent recollection of Mr. Harris's statements, but that under his
      obligations as a prosecutor he would have turned over any Brady
      material to the defense as soon as possible. (See Transcript Jan. 16,
      2014, p. 225). Judge Ward testified that she had previously worked with
      both Ms. Carmona and Mr. Covington, and she had personal knowledge
      that both attorneys had ''the same philosophy about discovery as I did
      when I was a prosecutor and that was to give up the file." (See
      Transcript, Jan. 16, 2014, pp. 129-131).

      The Court finds testimony of Ms. Carmona to be credible based on her
      demeanor in court. And as noted in claim one, the Court finds Mr.
      Harris's and Mr. Floyd's testimonies to be incredible. In particular as to
      Mr. Floyd, the Court notes that on cross-examination and on redirect,
      he did not testify that he refused to lie for the prosecutors but instead
      testified that he told them he did not want anything to do with
      Defendant's case. (See Transcript, Jan. 16, 2014, pp. 27-28). He
      testified that he could not remember what the prosecutors were asking
      him to say. (See Transcript, Jan. 16, 2014, p. 27). Based on the credible
      testimony presented by Ms. Carmona, and further based upon the fact
      that Defendant failed to present any credible evidence in support of his
      claim that the State withheld exculpatory evidence, the Court finds that
      Defendant has not met his burden of establishing a Brady violation.
      Accordingly, Defendant is not entitled to relief on claim two.

Dkt. 12-10 at 7–8 (emphasis in original).

                                            9
       After a review of the record and the applicable law—while deferring to the

state appellate court’s decision in accordance with the standard for federal habeas

review1—the Court concludes that Jones is not entitled to relief based on this

claim. The state court’s adjudication of this claim was not contrary to clearly

established federal law, did not involve an unreasonable application of clearly

established federal law, and was not based on an unreasonable determination of the

facts considering the evidence presented in the state court proceedings.

Nevertheless, even if the state appellate court’s adjudication of this claim is not

entitled to deference, relief on the claim in Ground Three must be denied.

       Under clearly established Supreme Court precedent, in order to successfully

allege a Brady violation a defendant must prove: (1) the evidence is be favorable to

the accused, either because it is exculpatory or because it is impeaching; (2) the

evidence was suppressed by the State, either willfully or inadvertently; and (3) the

evidence is material. Banks v. Dretke, 540 U.S. 668, 691 (2004). Nondisclosed

evidence is material: “if there is a reasonable probability that, had the evidence

been disclosed to the defense, the result of the proceeding would have been




1
 The state appellate court’s per curiam affirmance still warrants deference because “the
summary nature of a state court’s decision does not lessen the deference that it is due.” Wright v.
Sec'y for Dep't of Corr., 278 F.3d 1245, 1254 (11th Cir. 2002).
                                                10
different. A ‘reasonable probability’ is a probability sufficient to undermine

confidence in the outcome.” United States v. Bagley, 473 U.S. 667, 682, (1985).

         Jones alleges that two individuals were interviewed by the state, gave

exculpatory information about Jones to the state, and that information was never

provided to Jones. Dkt. 1 at 12–13. Even accepting that this series of events

happened—something the state court rejected after an evidentiary hearing on the

matter2—these statements do not create a reasonable probability that if they were

disclosed the result of the proceedings would have been different. Both

individuals’ credibility as witnesses would have been weak considering each had

multiple prior felonies. Dkt. 12-10 at 6–7. Additionally, each gave statements

directly contradicting the allegedly undisclosed information—another highly

impeachable action. Id. In fact, Jones’s trial counsel testified that even if she had

been given the information, she likely would not have called the two individuals as

witnesses at trial. Id. at 5–7. Accordingly, Ground III does not present a basis for

federal habeas relief.

                              Certificate of Appealability

         “The district court must issue or deny a certificate of appealability when it

enters a final order adverse to the applicant,” and if a certificate is issued “the court



2
    Dkt. 12-10 at 2–10.
                                            11
must state the specific issue or issues that satisfy the showing required by 28

U.S.C. § 2253(c)(2).” Rule 11(a), Rules Governing Section 2254 Proceedings for

the United States District Courts. The decision to issue a certificate of

appealability requires “an overview of the claims in the habeas petition and a

general assessment of their merits.” Miller-El v. Cockrell, 537 U.S. 322, 336

(2003). A certificate of appealability may be issued “only if the applicant has made

a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). A plaintiff “satisfies this standard by demonstrating that jurists of

reason could disagree with the district court’s resolution of his constitutional

claims or that jurists could conclude the issues presented are adequate to deserve

encouragement to proceed further.” Miller-El, 537 U.S. at 336 (citation omitted).

      The Court finds that Jones does not establish this requirement. The Court

declines to issue a certificate of appealability in the matter.




                                           12
                                    Conclusion

       The Court denies Jones’s Petition with prejudice. Dkt. 1. The Clerk is

directed to enter judgment accordingly, terminate any pending motions, and close

the file.

       DONE AND ORDERED at Tampa, Florida, on September 16, 2019.


                                       /s/ William F. Jung
                                       WILLIAM F. JUNG
                                       UNITED STATES DISTRICT JUDGE


COPIES FURNISHED TO:
Counsel of Record
Petitioner, pro se




                                         13
